Case 2:15-cv-05346-CJC-E Document 433-32 Filed 10/09/20 Page 1 of 13 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25618




                                                       Evidence Packet P.0557
Case 2:15-cv-05346-CJC-E Document 433-32 Filed 10/09/20 Page 2 of 13 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25619




                                                       Evidence Packet P.0558
Case 2:15-cv-05346-CJC-E Document 433-32 Filed 10/09/20 Page 3 of 13 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25620




                                                       Evidence Packet P.0559
Case 2:15-cv-05346-CJC-E Document 433-32 Filed 10/09/20 Page 4 of 13 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25621




                                                       Evidence Packet P.0560
Case 2:15-cv-05346-CJC-E Document 433-32 Filed 10/09/20 Page 5 of 13 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25622
                              Dr. Stephen Elliott
                               December 16, 2019                              7

 1                          PROCEEDINGS

 2                 THE VIDEOGRAPHER:      We're now on record.

 3 The date is December 16th, 2019.       The time is 9:12 a.m.

 4 This is the video deposition of Dr. Stephen Elliott in

 5 the matter of T.P., et al., versus Walt Disney Parks and

 6 Reporters [sic] U.S., Incorporated.       This deposition is

 7 being held at McDermott Will & Emery in Dallas, Texas.

 8                 Counsel, please state your appearances

 9 for the record.

10                 MR. LAZZARA:    Domenick Lazzara on behalf

11 of the plaintiff in this case, and my firm is

12 Dom Law PA.

13                 MR. WHITE:     Jeremy White on behalf of

14 defendant, Walt Disney Parks and Resorts U.S.,

15 Incorporated.

16                 THE VIDEOGRAPHER:      Will the court

17 reporter please swear in the witness.

18                 [Witness sworn.]

19                    DR. STEPHEN ELLIOTT,

20 having first been duly affirmed by me to tell the truth,

21 was examined and testified as follows:

22                          EXAMINATION

23      Q     (BY MR. WHITE)    Good morning.

24      A     Good morning.

25      Q     Can you please state your full name for the


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484                                   YVer1f




                                                           Evidence Packet P.0561
Case 2:15-cv-05346-CJC-E Document 433-32 Filed 10/09/20 Page 6 of 13 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25623




                                                       Evidence Packet P.0562
Case 2:15-cv-05346-CJC-E Document 433-32 Filed 10/09/20 Page 7 of 13 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25624




                                                       Evidence Packet P.0563
Case 2:15-cv-05346-CJC-E Document 433-32 Filed 10/09/20 Page 8 of 13 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25625




                                                       Evidence Packet P.0564
Case 2:15-cv-05346-CJC-E Document 433-32 Filed 10/09/20 Page 9 of 13 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25626




                                                       Evidence Packet P.0565
Case 2:15-cv-05346-CJC-E Document 433-32 Filed 10/09/20 Page 10 of 13 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25627




                                                        Evidence Packet P.0566
Case 2:15-cv-05346-CJC-E Document 433-32 Filed 10/09/20 Page 11 of 13 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25628




                                                        Evidence Packet P.0567
Case 2:15-cv-05346-CJC-E Document 433-32 Filed 10/09/20 Page 12 of 13 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25629




                                                        Evidence Packet P.0568
Case 2:15-cv-05346-CJC-E Document 433-32 Filed 10/09/20 Page 13 of 13 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25630




                                                        Evidence Packet P.0569
